DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 6-22 are currently pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed February 15, 2022, with respect to the rejections of Claims 1 and 6-22 under 35 U.S.C. 101 have been fully considered but are not persuasive.  
Applicant first alleges that the claims are patent eligible because they are not directed towards an abstract idea, e.g. see pgs. 8-9, 11, and 13 of Remarks – Examiner disagrees.
Applicant provides no rationale explaining why and/or how the present invention is improperly characterized as being directed towards a certain method of organizing human activity (i.e. an enumerated abstract idea), except to recite the claim language itself.  For example, there is no showing that the claim limitations identified below cannot properly be interpreted as being directed towards a fundamental economic practice.
Applicant further alleges that the claims are patent eligible because they integrate any abstract idea into a practical application, specifically citing the claim limitations pertaining to the actions taken in response to the sentiment index meeting or exceeding a trigger threshold, e.g. see pgs. 9, 12, and 13 of Remarks – Examiner disagrees.

Applicant also alleges that the claims are patent eligible because they represent significantly more than the abstract idea, specifically that the limitations pertaining to the trigger actions “tie the abstract idea to the computer processor’s ability to determine public sentiment towards pathogens,” and further cites language from paragraphs [0001] and [0037] of the present Specification, e.g. see pgs. 9-10 and 12-14 of Remarks – Examiner disagrees.
While a processor is in fact performing the calculation of the scores, and hence the computer is ostensibly “tied” to the determination of the public sentiment towards pathogens, Examiner notes that the present claim language does not recite any particular computer functionality other than, at most, utilizing a “weighted sum.”  That is, although the computer is used to perform the calculation, this use represents no more than merely utilizing the computer as a tool to perform the abstract idea.  Furthermore, Examiner notes that there is no recitation of, for example, machine learning and/or artificial intelligence required for the computer to perform the determination.  That is, the computer processor itself is merely performing functions (e.g. addition/summation) that any computer processor is expected to be capable of performing, rather than, for example providing a technological improvement through the use of specific rules/instructions .
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, Examiner notes that Applicants provide no explanation as to how the aforementioned language is linked to the present claim language, and hence there is no clear nexus between the cited language in paragraph [0001] of the present Specification and the features currently recited in the present Claims.
Examiner further notes that paragraph [0037] of the present Specification discloses a range of uses for the present invention, for example utilizing the present invention to adjust a supply chain.  However, even assuming, arguendo, that the present invention achieves the benefit of, for example, a more efficient reordering schema, rather than a technological improvement, this represents an improvement to the abstract idea of a commercial interaction.  Furthermore, similar to paragraph [0001] of the present Specification, Applicant provides no rationale explaining why or how the Sentiment Index should be considered not well-understood, routine, or conventional, and instead merely makes the conclusory statement that the aforementioned language shows that “the claim includes other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.”
For the aforementioned reasons, Claims 1 and 6-22 are rejected under 35 U.S.C. 101.

Applicant’s arguments, see Remarks, filed February 15, 2022, with respect to the rejections of Claims 1 and 6-22 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  As will be shown below, Examiner relies upon the newly cited Naeymi-Rad reference to teach the newly amended claim limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 6-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1 and 6-22 are within the four statutory categories.  Claims 1 and 6-20 are drawn to a system for measuring user sentiment, which is within the four statutory categories (i.e. machine).  Claim 21 is drawn to a method for measuring user sentiment, which is within the four statutory categories (i.e. process).   Claim 22 is drawn to a non-transitory medium for measuring user sentiment, which is within the four statutory categories (i.e. manufacture). 

Prong 1 of Step 2A
Claim 1 recites: A system for a sentiment index, comprising:
an interface configured to: 
receive a request to determine the sentiment index; 
a processor configured to: 
determine a morbidity sub-index, comprising to:
determine, to obtain the morbidity sub-index, fear scores for a set of symptoms, comprising to: 
prior to using a ranking of the set of symptoms, remove duplicate symptoms from the set of symptoms to deduplicate the set of symptoms; 
receive results from a survey of population subject using the ranking of the deduplicated set of symptoms; 
score the deduplicated set of symptoms based on a weighted sum of the survey results; 
categorize the deduplicated set of symptoms into deciles based on a ranking of the scores of the deduplicated set of symptoms; and 
assign the fear scores associated with the deduplicated set of symptoms based on the deciles; 
determine a mortality sub-index, comprises to: 
select, from a plurality of case fatality ratio statistics, a case fatality ratio statistic using a decision rule, wherein the plurality of case fatality ratio statistics are provided by a plurality of public health organizations; 
determine the sentiment index based at least in part on the morbidity sub-index and the mortality sub-index; and 
in response to a determination that the sentiment index is equal to or exceeds a trigger threshold, perform one or more trigger actions, wherein the one or more trigger Application Serial No. 15/996,341 Attorney Docket No. METAP0022actions include payment for insurance, contact additional potential workers, and/or changing frequency of automated scraping of surveillance information, wherein the payment for insurance relates to initiation of an insurance payment in the event that a sufficiently severe disease outbreak occurs, wherein the contact of the additional potential workers relates to an initiation of a series of automated phone calls to a predefined list of potential call center workers who serve as surge capacity, and wherein the changing of the frequency of automated scraping of surveillance information relates to alerting a person responsible for monitoring to notify that the sentiment index threshold is met and increasing in frequency of automated scraping of surveillance information.  
The limitations of receiving a request to determine the sentiment index, determining a morbidity sub-index, determining fear scores for each symptom in a set of symptoms, removing duplicate symptoms to deduplicate the symptoms, receiving results from a survey using a ranking of the set of symptoms, scoring the set of symptoms based on a weighted sum of the survey results, categorize the set of symptoms into deciles based on a ranking of the score of the set of symptoms, assigning the fear scores associated with the set of symptoms based on the deciles, determining a mortality sub-index, selecting a case fatality ratio statistic using a decision cover the abstract idea of a certain method of organizing human activity because they recite fundamental economic practices (i.e. hedging, insurance, mitigating risk – in this case the management of payments and contracts, and staffing and scheduling), commercial or legal interactions (i.e. contracts, legal obligations, advertising, marketing or sales activities or behaviors, and/or business relations – in this case staffing and scheduling is reasonably interpreted as at “business relations”), and/or managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case staffing and scheduling is reasonably interpreted as at least “following rules or instructions”), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 21-22 is identical as the abstract idea for Claims 1, because the only difference between Claims 21-22 and 1 is that Claims 21-22 recite a method and non-transitory computer program product respectively, whereas Claim 1 recites a method.
Dependent Claims 6-20 include other limitations, for example Claim 6 recites particularities pertaining to the mortality sub-index, Claims 7-9 recite calculating a preventability sub-index and factors affecting this calculation, Claims 10-13 recite calculating a treatability sub-index and factors affecting this calculation, Claims 14-16 recite calculating a transmission sub-index and factors affecting this calculation, Claims 17-19 recite calculating a novelty sub-index and factors affecting this calculation, and Claim 20 recites utilizing a Claims 6-20 are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.

Prong 2 of Step 2A
Claims 1 and 6-22 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a processor of a computer, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0024] and [0039] of the present Specification, see MPEP 2106.05(f);
Additionally, dependent Claims 6-20 include other limitations, but these limitations do not include any additional elements beyond those already recited in independent Claim 1, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1 and 21-22 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, which even when reevaluated 
Dependent Claims 6-20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claim 1, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1 and 6-22 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 6, 7, 10, 14, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mohlenbrock (US 2014/0081664 A1) in view of Huyn (US 2002/0035486 A1), further in view of Naeymi-Rad (Pub. No. US 2015/0242571), Samad-Khan (US 2012/0150570 A1), Banavar (WO 2019/209753 A1), and Fitzgerald (US 2004/0078228 A1). 

Regarding Claim 1, 21, and 22, Mohlenbrock discloses the following:  A system for a sentiment index, comprising:
determine a morbidity sub-index (The system calculates a morbidity index, e.g. see paragraph [0136].); 
determine a mortality sub-index (The system calculates a mortality index, e.g. see paragraph [0136].); 
and determine the sentiment index based at least in part on the morbidity sub-index and the mortality sub-index (The system calculates a Medical Value index (I.e. a sentiment index) based on the mortality and morbidity indices, e.g. see Fig. 1c and paragraph [0136].).
a plurality of public health organizations (The system gathers data from multiple hospitals, or from government or third party organizations which publish health-related statistics, such as CMS – Centers for Medical & Medicaid Services, e.g. see paragraphs [0146]-[0147].).
But Mohlenbrock does not teach, but Huyn teaches the following:
an interface configured to (The system includes an interface, e.g. see Figs. 10A-10C, 11A-11H, 12, and 13.): 
receive a request to determine the sentiment index (The system determines a score upon receiving user responses to a questionnaire, e.g. see paragraph [0086] – that is, the act of the system receiving the user responses when the user selects “Continue” is functionally equivalent to receiving a request to determine the sentiment index.); 
a processor (The system includes a processor, e.g. see paragraph [0011].) configured to:
determining the morbidity sub-index comprising to: determine, to obtain the morbidity sub-index, fear scores for a set of symptoms, comprising to receive results from a survey of population subject using a ranking of the set of symptoms (The system receives results from population surveys, e.g. see paragraph [0010], which include a hierarchy of symptom severity (i.e. a ranking of symptoms), e.g. see paragraph [0013].)
score the set of symptoms based on a weighted sum of the survey results (The system calculates a weighted sum of the survey results, e.g. see paragraph [0085].).
It would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring, at the effective filing date, to modify the system of Mohlenbrock to incorporate receiving the request and making the determinations as taught by Huyn in order to increase the flexibility and scalability of the system, e.g. see Huyn paragraph [0053], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

wherein the determining of the morbidity sub-index comprises, prior to using a ranking of the set of symptoms, remove duplicate symptoms from the set of symptoms to deduplicate the set of symptoms, and further wherein the set of symptoms comprise a deduplicated set of symptoms (The system stores an Electronic Health Record (EHR) that includes a problem (i.e. symptom) list, e.g. see paragraph [0013], wherein the problem list may be ranked, e.g. see paragraph [0029], and further wherein the system constructs a mapping to determine duplicates of the problems and subsequently remove the duplicates (i.e. deduplicate the ranked symptoms), e.g. see paragraph [0019].).
It would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring, at the effective filing date, to modify the combination of Mohlenbrock and Huyn to incorporate identifying and removing duplicate symptoms as taught by Naeymi-Rad in order to work with an accurate list of problems and present a clearer picture of the patient’s problems, e.g. see Naeymi-Rad paragraphs [0013]-[0016], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
The combination of Mohlenbrock, Huyn, and Naeymi-Rad does not explicitly teach, but Samad-Khan teaches the following:
determining the mortality sub-index comprises to select, from a plurality of case fatality ratio statistics, a case fatality ratio statistic using a decision rule, wherein the plurality of case fatality ratio statistics are provided by a plurality of public health organizations (The system determines a ratio of fatalities using a selection of cases above a certain threshold of deaths (i.e. a decision rule), e.g. see paragraphs [0154]-[0159], from a plurality of sources (i.e. public health organizations), e.g. see paragraphs [0155] and [0161].).
It would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring, at the effective filing date, to modify the combination of Mohlenbrock, Huyn, and Naeymi-Rad to incorporate determining the case fatality ratio as taught by Samad-Khan in order to produce more reasonable results, e.g. see Samad-Khan paragraphs [0145], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
The combination of Mohlenbrock, Huyn, Naeymi-Rad, and Samad-Khan does not explicitly teach, but Banavar teaches the following:
categorize the set of symptoms into deciles based on a ranking of the scores of the set of symptoms (The system tracks health metrics including symptoms, e.g. see paragraph [00051], wherein the metrics may be stratified into 10 separate groups, e.g. see paragraph [00057].);
assign the fear scores associated with the set of symptoms based on the deciles (The system assigns ranks to the symptoms based on the symptoms’ characterization for sorting into deciles, e.g. see paragraph [00058].);
It would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring, at the effective filing date, to modify the combination of Mohlenbrock, Huyn, Naeymi-Rad, and Samad-Khan to incorporate the categorization of the symptoms and assigning of fear scores as taught by Banavar in order to transform the data into a format that is more 
The combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, and Banavar do not explicitly teach, but Fitzgerald teaches the following:
in response to a determination that the sentiment index is equal to or exceeds a trigger threshold, perform one or more trigger actions, wherein the one or more trigger actions include payment for insurance, contact additional potential workers, and/or changing frequency of automated scraping of surveillance information (The system stores rules used to determine whether an identified data pattern meets predetermined threshold criteria (i.e. a trigger threshold), e.g. see paragraph [0021], wherein the system further identifies exceptions based on the rules, and wherein the system performs a trigger action, for example initiating an insurance payment remittance, when it identifies an exception, e.g. see paragraphs [0026]-[0027].) wherein the payment for insurance relates to initiation of an insurance payment in the event that a sufficiently severe disease outbreak occurs (The system detects disease outbreaks, e.g. see paragraph [0021], and responding to the identification of the disease outbreak (i.e. as an exception condition) by performing automated actions such as insurance payment remittance (i.e. an insurance payment), e.g. see paragraphs [0026]-[0027].), wherein the contact of the additional potential workers relates to an initiation of a series of automated phone calls to a predefined list of potential call center workers who serve as surge capacity, and wherein the changing of the frequency of automated scraping of surveillance information relates to alerting a person responsible for monitoring to notify that the sentiment index threshold is met and increasing in frequency of automated scraping of surveillance information.
It would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring, at the effective filing date, to modify the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, and Banavar to incorporate the automatic insurance payments as taught by Fitzgerald in order to increase the efficiency and capabilities of the system, e.g. see Fitzgerald paragraph [0003], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 6, the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald teaches the limitations of Claim 1, and Samad-Khan further teaches the following:
The system as in claim 1, wherein determining the mortality sub-index comprises determining a normalized case fatality ratio statistic from the case fatality ratio statistic (The system normalizes the fatality ratio statistic, e.g. see Samad-Khan paragraph [0154].  It would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring, at the effective filing date, to modify the combination of Mohlenbrock, Huyn, Naeymi-Rad, Banavar, and Fitzgerald to incorporate normalizing the fatality ratio as taught by Samad-Khan in order to produce more reasonable results, e.g. see Samad-Khan paragraph [0145].).

Regarding Claim 7, the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald teaches the limitations of Claim 1, and Mohlenbrock further teaches the following:
The system as in claim 1, wherein the processor is further configured to determine a preventability sub-index, wherein the sentiment index is based at least in part the preventability sub-index (The system calculates a fear score as a component of the Medical Value Index, e.g. see Mohelenbrock paragraph [0315].  Examiner notes that the “preventability sub-index,” without further definition, represents a non-functional label, as the term could be substituted with “fear” and the function of the data element would remain the same.  That is, a “preventability sub-index” used as part of the sentiment index is indistinguishable from a “fear sub-index” used as part of the sentiment index, without further explanatory and/or narrowing language particularly defining the “preventability sub-index.”).

Regarding Claim 10, the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald teaches the limitations of Claim 1, and Mohlenbrock further teaches the following:
The system as in claim 1, wherein the processor is further configured to determine a treatability sub-index, wherein the sentiment index is based at least in part the treatability sub- index (The system calculates a fear score as a component of the Medical Value Index, e.g. see Mohelenbrock paragraph [0315].  Examiner notes that the “treatability sub-index,” without further definition, represents a non-functional label, as the term could be substituted with “fear” and the function of the data element would .

Regarding Claim 14, the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald teaches the limitations of Claim 1, and Mohlenbrock further teaches the following:
The system as in claim 1, wherein the processor is further configured to determine a transmission sub-index (The system calculates a fear score as a component of the Medical Value Index, e.g. see Mohelenbrock paragraph [0315].  Examiner notes that the “transmission sub-index,” without further definition, represents a non-functional label, as the term could be substituted with “fear” and the function of the data element would remain the same.  That is, a “transmission sub-index” is indistinguishable from a “fear sub-index” without further explanatory and/or narrowing language particularly defining the “transmission sub-index.”).

Regarding Claim 17, the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald teaches the limitations of Claim 1, and Mohlenbrock further teaches the following:
The system as in claim 1, wherein the processor is further configured to determine a novelty sub-index, wherein the sentiment index is based at least in part the novelty sub-index (The system calculates a fear score as a component of the Medical .

Regarding Claim 20, the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald teaches the limitations of Claim 1, and Mohlenbrock further teaches the following:
The system of Claim 1, wherein determining a sentiment index includes determining a weighted summing of one or more sub-indexes (The system sums weighted components to determine a Medical Value Index score (i.e. a sentiment index), e.g. see Mohlenbrock paragraph [0138].).

Regarding Claims 21-22, the limitations of Claim 21-22 are substantially similar to those claimed in Claim 1, with the sole difference being that Claims 21-22 recite a method and computer program product respectively whereas Claim 1 recites a system.  Specifically pertaining to Claims 21-22, Examiner notes that the combination of Mohlenbrock, Huyn, Naeymi-Rad, Banavar, Samad-Khan, and Fitzgerald teaches an embodiment of the present invention as a system, method, and software instructions executed by a processor, e.g. see Samad-Khan paragraphs [0072], [0088], and [0183], and hence the grounds of rejection provided above for Claim 1 are similarly applied to Claims 21-22.

Claims 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavarm, and Fitzgerald in view of Cwiek et al. (US 2006/0009992 A1).

Regarding Claim 8, the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald teaches the limitations of Claim 7, but does not explicitly teach, but Cwiek teaches the following:
The system as in claim 7, wherein the preventability sub-index comprises determining whether a vaccine is widely available (The system queries users regarding the potential for a community to be vaccinated, e.g. see paragraph [0045], Fig. 6.).
It would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring, at the effective filing date, to modify the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald to incorporate the vaccination availability metric as taught by Cwiek in order increase a community’s level of preparedness, deterrence, and response capability for handling crisis situations, e.g. see Cwiek paragraph [0037], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.


Regarding Claim 9, the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald teaches the limitations of Claim 7, but 
The system as in Claim 7, wherein the preventability sub-index comprises determining whether a vaccine is limitedly available (The system queries users regarding the potential for a community to be vaccinated, e.g. see paragraph [0045], Fig. 6.).
It would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring, at the effective filing date, to modify the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald to incorporate the vaccination availability metric as taught by Cwiek in order increase a community’s level of preparedness, deterrence, and response capability for handling crisis situations, e.g. see Cwiek paragraph [0037], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 11, the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald teaches the limitations of Claim 10, but does not explicitly teach but Cwiek teaches the following:
The system as in claim 10, wherein the treatability sub-index comprises determining whether a cure is available (The system determines if medicines are available to administer to a community’s population, e.g. see Fig. 6, step 2, part A.).
It would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring, at the effective filing date, to modify the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald to incorporate the medicine availability metric as taught by Cwiek in order increase a community’s level of preparedness, deterrence, and response capability for handling crisis situations, e.g. see Cwiek paragraph [0037], and because 

Regarding Claim 12, the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald teaches the limitations of Claim 10, but does not explicitly teach but Cwiek teaches the following:
The system as in claim 10, wherein the treatability sub-index comprises determining whether countermeasures are available to reduce severity or duration (The system determines how many first responders are able to respond to symptoms presented by patients, e.g. see Fig. 5, Step 1.).
It would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring, at the effective filing date, to modify the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald to incorporate the first responder availability metric as taught by Cwiek in order increase a community’s level of preparedness, deterrence, and response capability for handling crisis situations, e.g. see Cwiek paragraph [0037], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 13, the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald teaches the limitations of Claim 10, but does not explicitly teach but Cwiek teaches the following:
The system as in claim 10, wherein the treatability sub-index comprises determining whether post-exposure prophylaxis is available (The system determines if .
It would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring, at the effective filing date, to modify the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald to incorporate the population’s ability to identify signs and symptoms metric as taught by Cwiek in order increase a community’s level of preparedness, deterrence, and response capability for handling crisis situations, e.g. see Cwiek paragraph [0037], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald in view of National Foundation for Infectious Diseases (College Student Incentive Survey), hereinafter “NFID”.

Regarding Claim 15, the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald teaches the limitations of Claim 14, but does not explicitly teach but NFID teaches the following:
The system as in claim 14, wherein determining the transmission sub-index comprises determining a fear score associated with a transmission mechanism using a survey (The system conducts a survey to determine a percentage of people who are afraid of being infected (i.e. a fear score) with a virus via vaccination (i.e. a transmission .
It would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring, at the effective filing date, to modify the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald to incorporate the fear score associated with the transmission mechanism as taught by NFID in order to provide a better understanding of a population’s attitudes toward a pathogen, e.g. see NFID page 2, paragraph beginning with “In 2016, NFID convened […]”, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 16, the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, Fitzgerald, and NFID teaches the limitations of Claim 15, and NFID further teaches the following:
The system as in claim 15, wherein the survey comprises presenting a question to receive a fear rating (The system conducts a survey (i.e. presents a question) to determine a percentage of people who are afraid of being infected (i.e. a fear score) with a virus via vaccination, e.g. see section entitled “Notable highlights from the survey include the following.”).
It would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring, at the effective filing date, to modify the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald to incorporate the question to determine the fear score as taught by NFID in order to provide a better understanding of a population’s attitudes toward a pathogen, e.g. see NFID page 2, paragraph beginning with “In 2016, NFID .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald in view of Research America (Americans’ Views on Vaccines and Infectious Disease Outbreaks), hereinafter “RA”.

Regarding Claim 18, the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald teaches the limitations of Claim 17, but does not explicitly teach but RA teaches the following:
The system as in claim 17, wherein determining the novelty sub-index comprises determining a fear score associated with a novelty using a survey (The system conducts a survey to determine how confident people feel about being prepared to respond to a new epidemic, e.g. see section entitled “Concerns with Future Epidemics and Response”).
It would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring, at the effective filing date, to modify the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald to incorporate determining the fear score associated with a novelty as taught by RA in order to improve the quality of healthcare in a community, e.g. see Mohlenbrock paragraph [0001], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 19, the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, Fitzgerald, and RA teaches the limitations of Claim 18, and RA further teaches the following:
The system as in claim 18, wherein the survey comprises presenting a question to receive a fear rating (The system conducts a survey by asking how confident (i.e. a fear rating) people feel about being prepared to respond to a new epidemic and collecting the number of votes for each answer, e.g. see section entitled “Concerns with Future Epidemics and Response.”).
It would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring, at the effective filing date, to modify the combination of Mohlenbrock, Huyn, Naeymi-Rad, Samad-Khan, Banavar, and Fitzgerald to incorporate determining the fear score utilizing a survey question as taught by RA in order to improve the quality of healthcare in a community, e.g. see Mohlenbrock paragraph [0001], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Chen (Pub. No. US 2015/0286787) – teaches a system that removes duplicate symptoms.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN P GO/Primary Examiner, Art Unit 3686